                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285

 SECURITIES AND EXCHANGE
 COMMISSION,

                       Plaintiff,

 v.                                                   ORDER APPROVING EIGHTH
                                                   APPLICATION FOR COMPENSATION
 RICHARD W. DAVIS, JR.,                             TO MIDDLESWARTH BOWERS &
                                                    COMPANY, LLC, ACCOUNTANTS
                       Defendant,                        FOR THE RECEIVER
 and

 DCG REAL ASSETS, LLC, et al.,

                       Relief Defendants.

       This matter came before the Court upon the Eighth Application for Compensation to
Middleswarth Bowers & Company, LLC, Accountants for the Receiver filed on January 30, 2019
(Doc. No. 241) (the “Fee Application”) by A. Cotten Wright, as the duly-appointed receiver in
the above-captioned action (the “Receiver”), through counsel.        The Court finds and
concludes as follows:

        Notice of the Fee Application was served upon the parties hereto as required by law. No
party in interest filed a timely objection to the Fee Application.

       It appears that the Fee Application conforms to the Billing Instructions for Receivers in
Civil Actions Commenced by the U.S. Securities and Exchange Commission.

        Middleswarth Bowers & Company, LLC has rendered valuable services to the Receiver
during this civil proceeding, for which it has received no compensation and the reasonable value
of services as yet uncompensated is at least $225.00.

       Middleswarth Bowers & Company, LLC is also entitled to reimbursement of actual and
necessary expenses incurred in the administration of the receivership in the amount of $0.00.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. Therefore,
the Court approves this Eighth Application for Compensation on the condition that any payment
by the Receiver of the compensation approved hereby shall be limited 30% of the total net amount
recovered by the Receiver over the course of this case prior to deducting administrative expenses.
    IT IS, THEREFORE, ORDERED that

       1. The Fee Application is APPROVED;

       2. Middleswarth Bowers & Company, LLC is AWARDED professional fees in the
          amount of $225.00 and reimbursement of expenses in the amount of $0.00; and

       3. The Receiver is AUTHORIZED, upon the Receiver’s recovery of additional funds
          and without further order by the Court, to compensate Middleswarth Bowers &
          Company, LLC for any approved but unpaid fees and expenses in an amount not in
          excess of 30% of such additional funds, such that at no time shall the total
          compensation paid to the Receiver’s professionals over the course of this case
          exceed 30% of the total net amount recovered by the Receiver over the course of
          this case prior to deducting administrative expenses.


SO ORDERED.


                                Signed: February 25, 2019




                                          2
